    Case 3:21-cv-00359-JPG Document 11 Filed 05/21/21 Page 1 of 6 Page ID #31




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES LEE HARDESTY, #K90142,                      )
                                                      )
                  Plaintiff,                          )
                                                      )
    vs.                                               )        Case No. 21-cv-00359-JPG
                                                      )
    DAVE MAHONE,                                      )
    MARNIE WEB,                                       )
    and JOHN HANNA,                                   )
                                                      )
                  Defendants.                         )

                                   MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff James Hardesty, a former detainee at Effingham County Jail (“Jail”), brings this

civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). In the Complaint, he asserts claims

against the defendants for subjecting him to conditions at the Jail that caused him to contract

COVID-19. (Id. at 6). Plaintiff seeks monetary and injunctive relief.1 (Id. at 7).

          The Complaint is now subject to preliminary review pursuant to 28 U.S.C. § 1915A, which

requires the Court to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to state a

claim for relief, or requests money damages from a defendant who is immune from such relief

must be dismissed. 28 U.S.C. § 1915A(b). The allegations are liberally construed at this stage.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




1
 Plaintiff’s request for injunctive relief shall be DISMISSED without prejudice. Plaintiff is no longer
housed at the Jail. Because he is no longer exposed to the conditions giving rise to this Complaint and
discloses no plans to return to the Jail, the request for injunctive relief is considered MOOT.

                                                  1
    Case 3:21-cv-00359-JPG Document 11 Filed 05/21/21 Page 2 of 6 Page ID #32




                                             The Complaint

          Plaintiff sets forth the following allegations in the Complaint (Doc. 1, p. 6): Plaintiff was

housed in an “infected cell” at Effingham County Jail. He was required to live alongside other

inmates suffering from COVID-19. He was also required to clean and sanitize the infected cells

without any protective equipment. As a result, Plaintiff contracted COVID-19 and became

seriously ill for seven days. (Id.).

          Plaintiff made verbal complaints to Officer Hanna and Jail Administrator Web. (Id. at 4).

He also filed one or two written grievances about the matter. In response, Plaintiff was told that

the infected inmates suffered from colds, and there was no COVID-19 in the Jail. (Id.).

                                                Discussion

          Based on the allegations, the Court finds it convenient to designate the following

enumerated counts in the pro se Complaint:

          Count 1:        Fourteenth or Eighth Amendment claim against Defendants for
                          subjecting Plaintiff to unsafe conditions at the Jail, by housing him
                          with inmates who had COVID-19, forcing him to sanitize jail cells
                          without any protective equipment, and causing him to contract
                          COVID-19.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.2

          The applicable legal standard for this claim depends on Plaintiff’s status as a pretrial

detainee or convicted prisoner when his claims arose. The Fourteenth Amendment objective

unreasonableness standard articulated in Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018),

governs the claim if Plaintiff was a pretrial detainee.             The Eighth Amendment deliberate

indifference standard articulated in Farmer v. Brennan, 511 U.S. 825, 834 (1994), is applicable if



2
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     2
 Case 3:21-cv-00359-JPG Document 11 Filed 05/21/21 Page 3 of 6 Page ID #33




Plaintiff was a convicted prisoner during the relevant time period. Estelle v. Gamble, 429 U.S. 97

(1976). Either way, the allegations suggest that Officer Hanna and Jail Administrator Web acted

in an objectively unreasonable manner or with deliberate indifference when responding to

Plaintiff’s complaints about COVID-19 exposure by simply denying the existence of the highly

infectious disease at the Jail in the midst of an ongoing pandemic. Count 1 survives preliminary

review against both of these defendants.

       Sheriff Mahone shall be dismissed without prejudice. Although this individual is named

as a defendant in the case caption, the Complaint contains no allegations against him. (Doc. 1).

To state a claim under Section 1983, a plaintiff must allege that a person acting under color of state

law committed a violation of rights secured by the Constitution and laws of the United States.

West v. Atkins, 487 U.S. 42 (1988). Merely naming a potential defendant in the case caption is not

enough to state a claim against him or her. Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998).

It is also not enough that Sheriff Mahone may have supervised individuals who violated Plaintiff’s

rights because respondeat superior liability is not recognized under Section 1983. Pacelli v.

DeVito, 972 F.2d 871, 877 (7th Cir. 1992). Plaintiff must set forth allegations showing that the

sheriff was personally involved in or responsible for a violation of his constitutional rights.

Sheriff Mahone shall be dismissed without prejudice.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening under 28 U.S.C.

§ 1915A, as follows: COUNT 1 will proceed against Defendants MARNIE WEB and JOHN

HANNA, in their individual capacities, but COUNT 1 is DISMISSED without prejudice against

Defendant DAVE MAHONE. Because these claims pertain to medical issues, the Clerk’s

Office is DIRECTED to ENTER the standard qualified protective order pursuant to the

Health Insurance Portability and Accountability Act. The Clerk’s Office is also DIRECTED
                                                  3
 Case 3:21-cv-00359-JPG Document 11 Filed 05/21/21 Page 4 of 6 Page ID #34




to TERMINATE Defendant DAVE MAHONE as a party in CM/ECF.

       IT IS ORDERED that Plaintiff’s request for injunctive relief is DISMISSED without

prejudice.

       With regard to COUNT 1, the Clerk of Court shall prepare for Defendant MARNIE WEB

and JOHN HANNA: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint (Doc. 1), and this Memorandum and Order to each

Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and return

the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms

were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant, and the

Court will require the Defendant to pay the full costs of formal service, to the extent authorized by

the Federal Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with Defendant’s current work address, or, if not known, that

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint (Doc. 1) and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs



                                                 4
 Case 3:21-cv-00359-JPG Document 11 Filed 05/21/21 Page 5 of 6 Page ID #35




under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made for leave to proceed without

being required to prepay fees and costs or give security for the same, the applicant and his or her

attorney were deemed to have entered into a stipulation that the recovery, if any, secured in the

action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid costs taxed against

plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 5/21/2021
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  5
 Case 3:21-cv-00359-JPG Document 11 Filed 05/21/21 Page 6 of 6 Page ID #36




                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 6
